DETAILED ACTION
Remarks
This Office action is in response to the communication filed 18 December 2020, in response to the 18 September 2020 final rejection (the “Previous Action”).
With its communication, Applicant amends claim 15. Applicant also amends the title of the invention and paragraph [0025] of the specification.
Claims 1-25 remain pending and are being allowed herein. Claims 1, 8, 15 and 21 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant submits that § 112(f) does not apply to claim 1-7. (Remarks, p. 10 second to last paragraph). Applicant reasons that the claims do not use nonce words or substitutes for “means for” language because the claim terms connote definite structure. (Remarks, p. 11 pars. 1-2). 
	With respect to the “tree database”, examiner agrees. However, Applicant’s arguments with respect to the other limitations are unpersuasive. 
Applicant first argues that the “software parser,” “subtree encoder,” “function identifier,” “feature extractor” and “ranking generator” are “names not nonce words.” (Remarks, p. 12 par. 2).

Applicant argues the specification provides description sufficient to inform one or ordinary skill in the art that the term denotes structure citing various portions of the specification. (Remarks, p. 11 last par. - p. 12 par. 2). 
Examiner respectfully disagrees and points out that all of the passages cited by the Applicant are merely exemplary embodiments, meaning they do not limit interpretation of the terms. Thus, one of ordinary skill in the art would not recognize the terms as connoting sufficient, definite structure to preclude application § 112(f) based on those passages. 
Applicant argues that the recited terms have “achieved recognition as nouns denoting structure.” (Remarks, p. 13 last par. – p. 14 par. 2). Applicant cites various dictionary definitions as support. (Remarks, pp. 14-17). 
Examiner respectfully disagrees that any of the definitions cited show any of the terms to have sufficiently definite meaning as the name of a structure. As to the parser, for example, the cited definitions demonstrate that a parser could be any program or algorithm that parses. Similarly, an “encoder” may be any program or algorithm that encodes. And as to an “identifier,” “extractor,” and “generator,” the cited definitions demonstrate that the terms encompass anything whatsoever that identifies, extracts or generates. In the examiner’s view, such definitions connote no structure at all to one of ordinary skill in the art. They instead make it clear that such terms are merely placeholders for any arbitrary structure that performs a function. 

Finally, Applicant argues that the prior art provides evidence that a “parser,” “encoder,” “identifier,” “database,” “extractor,” and “generator” are art recognized names of structures because those terms appear in numerous issued patents. (Remarks p. 17 last par. – p. 19 par. 1). 
Examiner respectfully disagrees that the mere fact that a term appears in a patent or many patents implies that the term is an art recognized name of a structure. For example, as pointed out above, the term “symbol generator” appeared in an issued patent and the court nonetheless found it to be a generic placeholder. Applicant points to no patent document referring to the “subtree encoder,” “feature extractor” and “ranking generator” actually claimed either.
Applicant’s arguments are accordingly unpersuasive.
Claim Objections
The objection to claim 15 is withdrawn in view of the amendments to that claim.
Specification
The objections to the specification and title are withdrawn in view of Applicant’s specification amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “software parser to generate a plurality of abstract syntax trees…” in claim 1;
The “subtree encoder to generate a plurality of code vectors…” in claim 1;
The “function identifier to determine a plurality of clusters…” and “to assign a cluster identifier and a function label…” in claim 1;
The “feature extractor to receive a plurality of subtrees…to extract features of the subtrees” in claim 3;
The “feature extractor…to initiate a training mode…and initiates an inference mode; in claim 4;
The “ranking generator to determine a list of functions…” in claim 6;
The “ranking generator…to…rank the list of functions…” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Upon further consideration, in view of paragraph [0039] of the specification (which appears to describe parsing algorithms), the § 112 rejections set forth in the Previous Action are hereby withdrawn.
Allowable Subject Matter
Despite disagreement as to whether or not the claims invoke interpretation under § 112(f), all outstanding rejections and objections have been withdrawn. Thus, claims 1-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196